Bischoff, J.
The plaintiff’s judgment, for the value of a dress furnished to the defendant’s wife, is based upon the wife’s implied agency to pledge her husband’s credit for necessaries; since the defendant, personally, had not connected himself with the transaction. The husband and wife, in this case, had not lived together for some eleven years; and the fact of this actual separation cast the burden upon the plaintiff of showing that the wife’s act in living apart was justified, for the fact negatived a presumption of *397the wife’s agency. Bloomingdale v. Brinckerhoff, 2 Misc. Rep. 49; Constable v. Roener, 82 App. Div. 155; 178 N. Y. 587.
The case of Hatch v. Leonard, 165 N. Y. 435, cited for the respondent, states no different rule. There the question was, not what the plaintiff was bound to prove, but whether, under the pleadings, he should not have been allowed to give his proof; and nothing else was decided.
The record before us contains no evidence in explanation of the circumstances under which the separation occurred; and there is, therefore, no support for the judgment.
Again, the assumed wife had, concededly, obtained a decree of divorce in an action brought by her against this defendant in the year 1897. This decree fixed her status and she could not assert the contrary, notwithstanding that the defendant might have been in a position to assail the decree for lack of jurisdiction as to him. Starbuck v. Starbuck, 173 N. Y. 503; Matter of Swales, 60 App. Div. 599.
To meet this difficulty, the plaintiff offered in evidence a decree of the same court (the district court of the territory of Oklahoma), made seven years later, setting aside the decree of divorce upon the wife’s application and upon the defendant’s default. The record of this decree contains no recital tending to show that the court ever obtained jurisdiction of the person of the defendant, through service of process within the rules settled by authority, (Matter of Swales, supra, and cases cited at p. 601) and the proceedings were of no effect, as against him, nor was the decree available as an adjudication.
At best, the papers thus offered established the fact that the one-time wife had asserted elsewhere that which she would not be permitted to assert for her own benefit before a court of this State — that the decree of divorce which she had obtained was invalid — but the foreign court’s ex parte acquiescence in her assertion did not alter the fact that her status had been fixed by the decree of divorce, as far as this defendant was concerned; and she could not re-establish herself as his wife except upon proof of some adjudication binding upon him.
*398If admissible for any purpose, the latter decree referred to did not afford any evidence that the one-time marital relations of these persons' still existed, where, concededly, the wife had once caused them to be severed.
The judgment must be reversed and a new trial ordered, with costs to appellant, to abide the event.
Scott and Fitzgerald, JJ., concur.
Judgment reversed and new trial ordered with costs to appellant, to abide event.